In the Matter of the Application of John Francis BOWLER and August Ahrens Limited, Guardian Trust Company Limited, Elizabeth K. Booth and Others and Magoon Estate Limited to register and confirm title to land situate at Kalia, Waikiki, City and County of Honolulu, State of Hawai'i, Hisako Koiwa, Petitioner-Appellant v. CHRISTIANA TRUST, A DIVISION OF WILMINGTON SAVINGS FUND SOCIETY, FSB, not in its individual capacity but as trustee of ARLP Trust 3, a Delaware statutory trust, Respondent-AppelleeAffirm.